Exhibit 10.1

LEASE AGREEMENT

THIS AGREEMENT is made and entered into effective as of the 30th day of November
2006 by and between EastGroup Properties, L.P. (“Lessor”) and Super Vision
International, Inc. (“Lessee”).

WITNESSETH:

1. Premises. Lessor, in consideration of the payments to it by Lessee of the
rents herein contained, which Lessee agrees to promptly pay, and in
consideration of the performance by Lessee of the covenants hereinafter
provided, which Lessee agrees to fully and promptly perform, does hereby lease
to Lessee approximately 33,645 square feet of space, hereinafter referred to as
the “Leased Premises,” as shown on the plan attached hereto as “Exhibit A” and
incorporated herein by reference, located within Building VI (the “Building”) of
Southridge Commerce Park (the “Center”). The address of the Leased Premises is
9400 Southridge Park Court, Suite 200, Orlando, FL 32819. For purposes of
calculating sums owed under this Lease, it is agreed that the Leased Premises
constitutes 41.67% of the total leasable area within þ the Building, or ¨ the
Center in which it is located. Said percentage is hereinafter referred to as the
Lessee’s pro rata share.

2. Term. The term of this Lease shall be for a period of approximately Sixty
(60) months beginning April 1, 2007 (the “Commencement Date”), provided Lessee
executes the Lease on or before November 30, 2006, and ending on March 31, 2012.
For every day after said date that Lessee delays execution of this Lease, the
Commencement Date could be delayed by one (1) day. This period (including any
renewals subsequently enacted pursuant to the terms of this Lease and any
extensions) shall be referred to as the “Lease Term”. Lessee and Lessee’s
subcontractors shall have the privilege of entering into the Premises two weeks
prior to the Commencement Date for purposes of cable, telephone, trade fixtures,
equipment and furniture installation; provided that such entry or work does not
interfere with the construction of the Tenant Improvements by Contractor. The
actual Commencement Date is subject to the terms of the first paragraph of
“Exhibit D” attached hereto.

3. Rental. During the first year of the Lease Term as Total Rental for the use
and occupancy of the Leased Premises, Lessee shall pay to Lessor in lawful money
of The United States of America the sums indicated below (“Base Rent Schedule”)
plus Florida State sales tax, in advance each and every month during said Lease
Term. As used herein, the term “Total Rental” includes the estimated annual
Operating Expense Factor described in Paragraph 6, “Operating Expenses” of this
Lease, annual Base Rental and all other sums anticipated to come due under this
Lease, if any.

BASE RENT SCHEDULE

 

Months

  

PSF

   Monthly

1-12

   6.95    $ 19,486.06

13-24

   7.19    $ 20,168.07

25-36

   7.45    $ 20,873.96

37-48

   7.71    $ 21,604.55

49-60

   7.98    $ 22,360.70

--------------------------------------------------------------------------------

* Plus Florida State Sales Tax (currently 6.5%) or Operating Expenses

With respect to rentals, the parties also agree as follows:

 

  (a) Upon execution of this Lease Agreement, Lessee will deposit with Lessor
the sum of $24,252.44 plus Florida State sales tax for a total of $25,828.85,
which will be credited to Lessee for payment of the first month’s Total Rental.

 

  (b) The Base Rental shall be increased annually by three and one half percent
(3.5%) per the Rent Schedule, above.

 

  (c) If this Lease commences on a day other than the first day of the month,
the first monthly installment of rent shall be adjusted and prorated so that
Lessee shall only pay rent for the actual number of days in the first month of
said term, but for all other months Lessee shall pay the full monthly
installment on the first day of each and every month.



--------------------------------------------------------------------------------

  (d) Rent shall be mailed or delivered by Lessee to Lessor at: P.O. Box 676488,
Dallas, TX, 75267, or at such place as Lessor may designate in writing and rent
shall be payable promptly on the first day of each and every month without prior
demand therefor by Lessor.

 

  (e) Lessee hereby agrees with Lessor that in the event that rentals and other
sums due hereunder are received after the tenth (10th) day of the month in which
they are due, Lessee shall pay to Lessor, at Lessor’s option, a late charge
equal to five percent (5%) of the total sum due, plus applicable sales tax.

4. Additional Rent. In addition to Total Rental set forth herein, all other
payments (if any) to be made by Lessee to Lessor shall be deemed to be and shall
become additional rent hereunder, whether or not the same be designated as such;
and shall be due and payable within thirty (30) days following demand by Lessor
or together with the next succeeding installment of rent, whichever shall first
occur, together with sales tax thereon. Lessor shall have the same remedies for
failure to pay the same as for a non-payment of rents.

5. Security Deposit. Lessee will deposit with Lessor as security for the payment
of rent and the performance of all other covenants to be performed by Lessee,
for a total sum of $28,575.96. Said security deposit shall be non-interest
bearing. If Lessee defaults in the payment of any monthly rental installment or
fails to perform any other covenant within ten (10) days after receipt of
written demand therefore, Lessor, at its option, may apply sufficient sums from
the security deposit towards payment thereof. If Lessor elects to so apply the
security deposit, or any part thereof, Lessee shall be obliged to immediately
replenish the security deposit for the amount so applied by Lessor. The total
security deposit shall be held by Lessor until expiration of the initial Lease
Term or until expiration of any renewal term if any renewal option which exists
is exercised, and the unused portion of the security deposit not having been
used to repair and/or restore any damage (in excess of reasonable wear and tear)
resulting from Lessee’s actions or neglect to the Leased Premises shall be
refunded by Lessor to Lessee on the last day of the Lease Term. The security
deposit shall not be applied to rent except upon approval of Lessor.

6. Operating Expenses. As noted above, the term “Total Rental” includes an
annual “Operating Expense Estimate” equal to $1.70 per square foot of the Leased
Premises, for the calendar year in which the lease commences, to cover Lessee’s
pro rata share (see Paragraph 1) of the estimated Operating Expenses

With respect to Operating Expenses, the parties agree to the following:

(a) The term “Operating Expenses” used in this Lease Agreement represents the
total annualized cost of operating the Building including, but is not limited
to, Owners Association Costs and Assessments Common Maintenance and Service
Costs, Real Estate Taxes and Assessments, Insurance Premiums, accounting,
management fees and other reasonable costs associated with the management and
operation of the Building. Said term shall not include depreciation on any
improvement, any major capital expenses or improvements (particularly major
re-roofing or pavement resurfacing work), moving or relocation costs, legal or
collection costs and real estate commissions. In addition, Operating Expenses
shall not include the Operating Expenses Exclusions set forth on “Exhibit F”
attached hereto.

(b) The term “Common Maintenance and Service Costs” shall include routine
cleaning and maintenance of the exterior of the Leased Premises to include
periodic window cleaning; the cleaning, maintenance and sweeping of the parking
lot and sidewalks; the care and maintenance of the landscaping and landscaped
areas to include the retention pond areas and irrigation systems; common area
exterior lighting and other power charges, if any; domestic and irrigation
water, and sanitary sewer charges and assessments; routine rubbish collection,
if any; painting; and any other costs customarily considered as common repair,
maintenance and service costs.

(c) The term “Real Estate Taxes and Assessments” shall include ad valorem real
and personal property taxes and assessments or any new and different taxes, and
assessments levied or charged against the entire Building (and/or the Center as
a completed project). All sales tax on rents and personal property taxes charged
or levied against Lessee’s furniture, fixtures and equipment in the Leased
Premises shall be paid by Lessee. Notwithstanding any other provision herein,
(i) in the case of a general or special assessment levied against the Leased
Premises and/or Center, regardless of whether Lessor elects to pay the
assessment in installments, Lessee’s proportionate share of such assessment
shall be computed as if Lessor had elected to pay the same in installments over
the longest period allowed by applicable law and only those installments (or
partial installments) attributable to installment periods (or partial periods)
falling within the Lease Term shall be included; and (ii) no special assessments
attributable to the initial



--------------------------------------------------------------------------------

development or construction of the Leased Premises or Center shall be included
as additional rent or otherwise passed on to Lessee. Without limitation, Lessor
shall be obligated to refund to Lessee Lessee’s prorata share of the amount of
any refund, rebate or the like of taxes and/or assessments that were paid by
Lessee (directly or as additional rent) regardless of whether such refund,
rebate or the like is received by Lessor after the expiration of the term of
this Lease.

(d) The term “Insurance Premiums” shall include the cost of insuring against
loss by fire or casualty with extended coverage, including insurance of rents,
in an amount(s) reasonably determined by the Lessor. In the event the cost of
premiums on said fire and extended insurance increases due solely to the
hazardous nature, if applicable, of the use and occupancy by Lessee of the
Leased Premises, then the entire increase in insurance cost shall be paid by
Lessee in a lump sum within thirty (30) days following receipt of invoice from
the Lessor.

On the first day of each calendar year beginning January 1, 2008 falling after
the Commencement Date throughout the Lease Term, the Operating Expense Estimate
portion of the Total Rental set forth in Paragraph 3 (and, as a result, the
Total Rental) shall be adjusted to reflect Lessee’s pro rata share of actual or
estimated decreases or increases in Operating Expenses. At least thirty
(30) days prior to the date of adjustment, Lessor shall provide the cost data
upon which the determination of costs, and any decreases or increases, are based
in a format it shall determine to be consistent with reasonable and customary
business practice. In the event that actual Operating Expenses for a preceding
period are less than the sum paid by the Lessee under this provision, Lessor
shall refund or credit such excess to the account of the Lessee. If the sum
collected is less than the actual Operating Expenses, Lessee shall reimburse
Lessor for such variation within thirty (30) days after receipt of invoice
therefore accompanied by supporting data. The obligation to pay Lessee’s pro
rata share of Operating Expenses incurred during the Lease Term shall survive
the expiration or termination of this Lease.

Lessor shall maintain accurate records of operating costs. Lessee shall have the
right to inspect and audit all records of Lessor with respect to additional rent
or Operating Expenses. If Lessee’s representatives request print-outs or copies
of any such records, Lessor shall deliver the print-outs or copies and Lessee
shall reimburse Lessor for the reasonable costs of the print-outs and copies. If
the amount of additional rent or Operating Expenses indicated on any statement
is overstated by more than three percent (3%), Lessor shall reimburse Lessee for
the reasonable cost of the audit and inspection. Lessor shall reimburse Lessee
for any amount paid by Lessee which should not have been paid.

Lessee acknowledges that if the Building is part of a Center, the Center may
include not only the Building but other buildings either already existing or to
be constructed in the future. Lessee understands and agrees that, for the
purposes of administering the provisions of this Paragraph 6, so long as the
Building is owned and/or managed in conjunction with other buildings, Operating
Expenses and other costs reimbursable by the Lessee may be paid, recorded and
reported on a consolidated overall project basis.

Upon computation of the Operating Expenses and the corresponding adjustment of
the estimated monthly payments due from Lessee for the current lease year and
the communication of that adjustment by Lessor to Lessee, then Lessee shall pay,
with the monthly installment of Base Rent next due following communication of
such adjustment, the difference, if any, between the monthly estimated Operating
Expenses for the preceding year and the monthly estimated Operating Expenses for
the current year, multiplied by the number of months, if any, elapsed during the
then current year prior to such communication (i.e. the number of months elapsed
since the last anniversary of the Commencement Date). In no event shall Lessor’s
delay in the computation of such adjustment or the communication thereof to
Lessee relieve Lessee of Lessee’s obligation to pay monthly estimated Operating
Expenses each month during the Lease Term.

7. Construction. Lessee will be accepting the Leased Premises as follows:

¨ “As Is”

¨ With the following improvements to be made by Landlord:

þ With improvements to be constructed in accordance with the attached Exhibits
B, C and D.

If none of the boxes in this paragraph are marked at the time of the execution
of this Lease, the Lessee shall be deemed to be accepting the Leased Premises on
an “as is” basis, with no representation or warranties from the Lessor of any
kind except as expressly provided in this Lease.



--------------------------------------------------------------------------------

8. Utilities. Lessee shall pay for electric power consumed at the Leased
Premises, which shall be separately metered. Lessor shall furnish water and
sewer services to the Leased Premises and Lessee shall reimburse Lessor for
Lessee’s pro rata share of these charges as part of “Operating Expense” pursuant
to Paragraph 6. Lessor reserves the right to install, at Lessor’s discretion,
separate meters (or sub meters) for any public utility, and may further require
the Lessee to place service in Lessee’s name, whereupon Lessee shall pay any
necessary deposits to the applicable utility company, and thereafter pay for
such utilities directly, in which case Operating Expenses shall exclude such
public utility costs. Lessee shall also have the right to install separate
meters (or sub meters) for any public utility, in which case Lessee shall place
service in Lessee’s name, pay any necessary deposits to the applicable utility
company, and pay for such utilities directly and, in such event, Operating
Expenses shall exclude such public utility costs. Lessee shall arrange and pay
for trash collection services at the Leased Premises.

9. Insurance. Lessor shall arrange to insure the Building of which the Leased
Premises form a part against loss by fire or casualty with all risk coverage in
an amount reasonably determined by the Lessor. The types of insurance coverage
and levels of insurance coverage obtained by the Lessor shall be customary types
and levels of insurance for comparable properties in the Orlando, Florida
metropolitan area. Said policy shall include a standard waiver of subrogation
clause against Lessee. Lessor shall provide Lessee with a Certificate of
Insurance prior to the Commencement Date and shall exhibit receipts showing
payment of premiums on request from Lessee.

Lessee shall at all times and at its cost maintain comprehensive public
liability insurance on the Leased Premises with limits of at least $2,000,000
for personal injury, and death, and property damage. Said public liability
policies shall name Lessor as an additional insured as its interest may appear.
Lessee shall provide Lessor with a copy thereof prior to the Commencement Date
and shall exhibit receipts showing payment of premiums on request from Lessor.
Such policy shall further provide that the insurer shall not cancel, alter or
allow expiration or other termination thereof without at least thirty (30) days’
prior written notice from such insurer to Lessor.

Lessee shall at all times and at its expense maintain insurance against loss by
fire and other perils with extended coverage on its furniture, fixtures,
inventory, equipment, supplies and personal property, and said policy shall
include a standard waiver of subrogation clause against Lessor. In addition to
the public liability coverage required above, Lessee shall also carry Fire Legal
Liability coverage in the amount of (i) $1,000,000.00 if the Leased Premises
comprise the entire Building, or (ii) $200,000.00 if the Leased Premises
comprise only a portion of the Building.

10. Use of Premises, Parking and Loading. Lessee shall use and occupy the Leased
Premises only for use as office/ distribution and light manufacturing consistent
with those commonly found in the I-4 Zoning and for no other purpose without
Lessor’s prior written consent. Lessor hereby grants to Lessee, its employees,
guests and invitees the right to use the off-street auto parking lot and truck
loading areas on the site upon which the Building is situated. The auto parking
lot shall be used by the Lessee, its employees, guests and invitees, in common
with other lessees of said Building, their employees, guests and invitees, and
in common with the Lessor and its employees, guests and invitees. If the Lessor
designates a portion of the parking lot for employee parking, employees of the
Lessee shall use that portion of the lot thereby leaving the remaining parking
spaces in the lot open for guest in and out traffic. At all times in the absence
of designated parking, Lessee, its employees and guests, shall use those parking
areas closest to Lessee’s premises to the extent possible. The exterior truck
loading and trailer parking areas immediate to the Leased Premises are reserved
for the exclusive use of the Lessee. Lessee shall not use, block or otherwise
interfere with the loading areas of other occupants in the Building or Center.
Lessee shall have twenty-four (24) hour access to the Premises, seven (7) days
per week. Notwithstanding the foregoing, (i) Lessee shall at all times be
entitled to the use of not less than two (2) free and unassigned parking spaces
in said parking lot for each 1,000 square feet of the Leased Premises; and
(ii) the four (4) parking places closest to the main entrance of the Demised
Premises shall be reserved for Lessee’s customers (and Lessee shall have the
right to install signage to that effect on the curb).

No vehicle abandoned or disabled or in a state of non-operation or disrepair
shall be left upon the property of the Lessor, and Lessee shall enforce this
restriction against Lessee’s employees, agents, visitors, licensees, invitees,
contractors and customers. Should Lessor determine that a violation of this
restriction has occurred, Lessor shall have the right to cause the offending
vehicle, equipment, trailer or machinery to be removed from Lessor’s property,
and all costs of such removal shall be the obligation of the Lessee responsible
for such vehicle under the terms of the lease and shall be reimbursed to the
Lessor by Lessee within ten (10) days of written notice to Lessee.

Lessee shall conduct its business and control its employees, agents,
contractors, invitees and visitors in such manner as not to create any nuisance,
or interfere with any other tenant or Lessor or the operation of the Building.
Lessor shall not permit any other tenant of the Building or the Center to create
any nuisance or to interfere with Lessee.



--------------------------------------------------------------------------------

11. Interruption of Utility Service. Lessor does not warrant that any utilities
or public services will be free from interruption. In the event of temporary
interruption of such services, the same shall not be deemed an eviction or
disturbance of Lessee’s use and possession of the Leased Premises nor render
Lessor liable to Lessee for damage by abatement of rent or otherwise. Nor shall
the same relieve Lessee from performance of Lessee’s obligations under this
Lease; provided, however, that if the interruption materially adversely affects
Lessee’s ability to use the Leased Premises for their intended purposes for more
than seven (7) days, then Total Rental shall abate until such services are
restored.

12. Waiver of Claim; Indemnification.

 

(a) Lessee waives and releases all claims against Lessor, its agents, employees,
and servants, in respect of, and they shall not be liable for, except to the
extent caused by the negligence or willful actions or omissions of Lessor, its
agents, employees and servants, injury to person or damage to property sustained
by Lessee or by any occupant of the Leased Premises, the Building, or the
Center, or any other person occurring in or about the Building/Center, or the
Leased Premises resulting directly, or indirectly, from any existing or future
condition, defect, matter or thing in the Leased Premises, or the Building or
any part of it, or from equipment or appurtenance therein, or from accident, or
from any occurrence, act, negligence or omission of any lessee or occupant of
the Building, or of any other person. This paragraph shall apply also to damage
caused as aforesaid or by flooding, sprinkling devices, air conditioning
apparatus, water, frost, steam, excessive heat or cold, falling objects, broken
glass, sewage, gas, odors or noise, or the bursting or leaking of pipes or
plumbing fixtures and shall apply equally whether any such damage results from
the act or circumstance, whether of a like or wholly different nature, except to
the extent caused by the negligence or willful actions or omissions of Lessor,
its agents, employees and servants. If any such damage to the Leased Premises or
to the Building or any equipment or appurtenance therein, or to Lessee thereof,
results from any act or omission or negligence of Lessee, its agents, employees
or invitees, Lessor, at Lessor’s option, may repair such damage and Lessee
shall, within ten (10) days following demand by Lessor, reimburse Lessor
forthwith for all cost of such repairs and damages both to the Building and to
the lessees or occupants thereof, in excess of the amount, if any, paid to
Lessor under insurance covering such damages. All property in the Building or in
the Leased Premises belonging to Lessee, its agents, employees or invitees, or
to any occupant of the Leased Premises, shall be there at the risk of Lessee or
other person only, and Lessor shall not be liable for damage thereto or theft,
misappropriation, or loss thereof except to the extent caused by the negligence
or willful actions or omissions of Lessor, its agents, employees and servants.
Lessee agrees to hold Lessor harmless and to indemnify it against claims and
liability for injuries to all persons and for the damages solely due to any
negligent act or omission of Lessee, its agents, employees, guests, customers,
clients and invitees. Lessee shall pay all loss or damage occasioned by or
growing out of the use and occupancy of the Leased Premises by Lessee, its
agents, employees, guests, customers and invitees, and Lessee will indemnify,
protect, and save Lessor harmless from and against any loss or liability thereof
except to the extent caused by the negligence or willful actions or omissions of
Lessor, its agents, employees and servants or therefore and from and against any
expense, cost and attorney’s fees incurred in connection with any claim for such
loss or damage, including costs and attorney’s fees on appeal. Lessor shall be
liable for any loss, injury or damage to any person or property on or about the
Leased Premises or other portions of the building caused by the negligence or
willful acts or omissions of Lessor, its officers, agents, employees, servants,
and Lessor hereby agrees to indemnify Lessee, Lessee’s agents and employees and
hold them harmless from any loss, expense, claims or actions arising out of such
damage or injury including, without limitations, costs and attorney fees.

 

(b) In the event of any conflict or inconsistency between this Section 12(b) and
any other terms or provisions of this Lease, the provisions of this
Section 12(b) shall govern and control. Notwithstanding anything apparently to
the contrary in this Lease, Lessor and Lessee hereby release one another and
their respective partners, officers and employees from any and all liability (to
the other or anyone claiming through or under them by way of subrogation or
otherwise) for any loss or damage covered by property insurance or coverable by
a customary form of policy of (i) the insurance referred to in Section 6(d),
(ii) the Building insurance referred to in the first paragraph of Section 9, or
(iii) the property insurance of Lessee referred to in the third paragraph of
Section 9, as applicable, even if such loss or damage shall have been caused by
the fault or negligence of the other party, or anyone for whom such party may be
responsible.

13. Care of Premises. Lessee shall, throughout the Lease Term, take good care of
the Leased Premises and all fixtures, appurtenances, doors and windows, locks,
walls, ceilings, flooring and mechanical equipment located therein, including
freezers and coolers, excepting that which may be covered by applicable
warranty, and, at its sole cost and expense, make all non-structural repairs
thereto and perform maintenance thereon as and when needed to preserve them in
good working order and condition, reasonable wear and tear from use and damage
from the elements, fire or other casualty excepted. Notwithstanding the
foregoing, all damage or injury to the Leased Premises or to any other part of
the Building, or to its



--------------------------------------------------------------------------------

fixtures, equipment and appurtenances, whether requiring structural or
non-structural repairs, caused by or resulting from carelessness, omission,
neglect or conduct of Lessee, its servants, employees, invitees or licensees,
shall be repaired by the Lessee at its sole expense to the satisfaction of
Lessor reasonably exercised. Lessee shall replace or repair, as needed, all
lamps, bulbs, ballasts and other lighting fixtures and apparatus. Lessee shall
also repair all damage to the Building and the Leased Premises caused by the
moving of Lessee’s fixtures, furniture or equipment. All the aforesaid repairs
shall be of quality or class equal to the original work or construction. If
Lessee fails after ten (10) days’ notice to proceed with due diligence to make
repairs required to be made by it, the same may be made by Lessor at the expense
of Lessee. Lessee shall give Lessor prompt notice of any defective condition in
the Leased Premises of which Lessee has knowledge, which Lessor is required to
repair or replace. Lessor shall remedy the condition with due diligence but at
the expense of Lessee if repairs are necessitated by damage or injury
attributable to Lessee, Lessee’s servants, agents, employees, invitees, or
licensees as aforesaid. All repair work and/or modifications made to the Leased
Premises must be made by licensed and bonded contractor(s) approved by Lessor.
Notwithstanding the foregoing, Lessor warrants all interior work in the Leased
Premises for one (1) year after the Commencement Date.

Lessee shall be responsible for the cost of all maintenance and repairs (except
as may be covered under applicable warranty) to the heating, ventilating and air
conditioning system(s) serving the office area of the Leased Premises. Lessee
shall, within thirty- (30) days of occupancy, contract with a licensed HVAC
maintenance company to maintain the system in proper working order. The Lessee
agrees to supply a copy of the maintenance agreement to the Lessor and shall at
all times during the term of the Lease keep in full force a HVAC maintenance
agreement. If Lessee fails to enter into a maintenance agreement as herein
provided, Lessor, at Lessor’s option, may elect to enter into a reasonable
service contract for the periodic professional inspection and maintenance of all
the heating, ventilating and air conditioning equipment serving the Building and
Lessee shall pay its allocated share of the cost of the service contract.
Notwithstanding the foregoing, Lessor shall obtain for the benefit of Lessee a
complete one (1) year warranty for the entire HVAC system and a five (5) year
warranty on the HVAC compressor.

Lessor agrees that during the Lease Term it will keep the exterior and
structural parts of the Building in good condition and repair, and that it will
make such repairs promptly as they become necessary. Exterior repairs shall be
deemed to include exterior walls, foundations, pavement, roof, gutters,
downspouts, and plumbing, which is a part of the structure or foundation. Lessor
shall make such interior replacements as are necessitated by building equipment
failure and repairs and replacements necessitated by fire or perils covered by
extended coverage clauses (whether or not caused by the active or passive
negligence of the Lessee) for which damage or loss insurance is carried by the
Lessor and for which insurance proceeds are recovered, including interior
reconstruction and/or redecorating necessitated by such fire or other perils.

Lessor represents that, to the best of its knowledge, there is neither currently
nor has there been any release or discharge of any hazardous substances in or
around the Leased Premises or the Building/Center. In addition, Lessor
acknowledges and agrees that Lessee has no liability or responsibility under
this Section 13 for any matters occurring prior to Lessee’s occupancy of the
Leased Premises. Lessee will keep the interior of the Leased Premises clean and
will not improperly or unlawfully release, store, handle, or dispose of any
refuse, trash or hazardous materials or contaminants in the Leased Premises or
in or around the Building of which the Leased Premises form a part (hereinafter,
any such improper or unlawful release shall be a “Release”). Lessee shall
immediately notify Lessor and appropriate governmental agencies and authorities
having jurisdiction if a Release of such materials occurs, and shall take
complete corrective action to clean and remove the material and restore the
Leased Premises in compliance with procedures established by such authorities,
and shall provide appropriate evidence of compliance. Lessee agrees to hold
Lessor harmless of and from any losses, costs, damages, expenses or liabilities,
public or private, arising directly or indirectly as a result of such Release or
contamination caused by Lessee and such indemnification shall survive the
expiration or termination of the Lease. Such indemnified liabilities shall
include the costs of environmental consultants and engineers, cleanup and
reporting expenses, and attorney’s fees and costs.

14. Compliance with Laws and Regulations. Lessee shall comply with all Federal,
State, County and City laws, ordinances, rules and regulations affecting or
respecting the use or occupancy of the Leased Premises by the Lessee or the
business at any time thereon transacted by the Lessee, and Lessee shall comply
with all reasonable rules which may be hereafter adopted by Lessor for the
protection, welfare and orderly management of the Building and its lessees or
occupants, provided that such rules are not inconsistent with the terms of this
Lease, are not discriminatory against Lessee, and are uniformly applied and
enforced. Lessor shall also comply with all Federal, State, County and City
laws, ordinances, rules and regulations affecting or respecting the Lessee’s use
and occupancy of the Premises.

15. Holding Over. Upon expiration or termination of this Lease, Lessee’s
continued possession of the Leased Premises shall be deemed a month-to-month
tenancy on the terms stated herein but otherwise terminable by Lessor or Lessee
upon thirty (30) days’



--------------------------------------------------------------------------------

written notice. In the event such possession continues after a date specified in
a written notice from Lessor of its desire to retake possession of the Leased
Premises, the Base Rental shall be 150% of the Base Rental which was in effect
as of the expiration or termination of the Lease Term.

16. Signs. Lessee shall not install or locate signs in the windows and doors of
the Leased Premises or any other part of the Building or grounds without first
securing Lessor’s written consent. Any signs installed by Lessee with Lessor’s
permission shall be maintained in good repair and shall be removed and any
building or grounds damaged therefrom restored by Lessee at the expiration or
earlier termination of this Lease at Lessee’s expense. Lessee’s name and logo
shall be permitted on an exterior wall sign, the specific design and location of
which are subject to Lessor’s reasonable discretion. The signs will be installed
at Lessee’s cost, and will be subject to Lessor’s Signage Criteria and Orange
County sign codes.

17. Warranty of Quiet Enjoyment; Imposition of “Reasonableness” Standard.
Lessee, upon paying the rents and keeping and performing the covenants of this
Lease to be performed by Lessee, shall peacefully and quietly hold, occupy, and
enjoy the Leased Premises during the Lease Term without any hindrance or
molestation by Lessor or any persons lawfully claiming under Lessor. Wherever
the consent or approval of either party is required herein, it is understood and
agreed that such consent or approval may not, unless expressly stated otherwise
in this Lease, be unreasonably withheld or delayed.

18. Waste; Disturbance. Lessee shall not commit nor suffer any waste upon the
Leased Premises, nor cause nor allow any nuisance or other act or thing which
does or may disturb the quiet enjoyment of any other Lessee in the Building
/Center containing the Leased Premises or any other building in the Center,
including without limitation the parking, loading and landscaped areas. Lessee
shall not make any unreasonable noise or odor to be made upon the Leased
Premises, whether as a part of Lessee’s normal operations or otherwise, which
will or might disturb other parties.

19. Assignment and Subletting. Lessee shall not assign this Lease nor sublet all
or any part of the Leased Premises, except to an affiliate entity of common
ownership and business, without first securing Lessor’s written consent, which
consent shall not be unreasonably withheld. In the event of an assignment or
subletting, the assignee and/or sublessee shall first assume in writing all of
the obligations of Lessee under this Lease (provided, however, that with respect
to a sublease of less than all of the Leased Premises, the sublessee shall only
be required to assume those obligations applicable to the part of the Leased
Premises being subleased, and in the event of a sublease for less than the
remaining balance of the Lease Term, the sublessee shall only be obligated to
assume those obligations that accrue during the term of the sublease) and, in
the event of subletting, Lessee shall, for the full Lease Term, continue to be
jointly and severally liable with such sublessee for the payment of rents and
the performance of all obligations required of Lessee under this Lease. Lessee
shall have the right, subject to Lessor’s consent, which shall not be
unreasonably withheld or delayed, to sublease or assign all or any portion of
the Leased Premises and any portion of any space subsequently leased, at any
time during the initial term and renewal option period(s). Lessee shall split
all profits 50/50 with Lessor for all profits that arise out of an assignment or
sublet with a third party sub lessee. Lessee shall have the right to assign or
sublease all or any portion of the premises to (a) an entity resulting from a
merger or consolidation with the company, (b) an entity succeeding to the
business and or (c) any subsidiary or affiliate of the company.

20. Fire or Other Casualty. In the event the Leased Premises shall be destroyed
or so damaged or injured by fire or other casualty during the Lease Term,
whereby the same shall be rendered untenantable or unsuitable for Lessee’s uses,
then Lessor shall have the right to render the Leased Premises tenantable and
suitable by repairs within one hundred twenty (120) days therefrom and this
Lease shall not terminate. If the Leased Premises are not rendered tenantable
and suitable within said time, it shall be optional by either party hereto to
cancel this Lease, and in the event of such cancellation, the rent shall be paid
only to the date of such fire or casualty. The cancellation herein mentioned
shall be evidenced in writing. During any time that the Leased Premises remain
untenantable due to causes set forth in this paragraph, the rents due hereunder
or a just and fair proportion thereof shall abate.

21. Eminent Domain. If the whole of the Leased Premises shall be taken by any
public authority under the power of eminent domain, or if so much of the
Building or grounds shall be taken by any such authority under the power of
eminent domain so that the Lessee cannot reasonably continue to operate its
business in the Leased Premises in the same manner as before the taking, then
the Lease Term of this Lease shall cease as of the day possession is taken by
such public authority and rents shall be paid up to that day with proportionate
refund by Lessor of any such rents as may have been paid in advance or deposited
as security. The amount awarded for any taking under the power of eminent domain
shall belong to and be the property of the Lessor; however, nothing herein shall
limit the Lessee’s ability to make an independent claim for damages or awards,
and Lessor agrees that Lessee shall be entitled to any award available for the
value and cost of removal of Lessee’s personal property and fixtures, for
improvements made at Lessee’s expense, and for Lessee’s goodwill and business
relocation costs.



--------------------------------------------------------------------------------

22. Waiver. No waiver of any of the covenants and agreements here contained or
of any breach thereof shall be taken to constitute a waiver of any other
subsequent breach of such covenants and agreements or to justify or authorize
the non-observance at any time of the same or of any other covenants and
agreements hereof.

23. Notices. All notices required under this Lease to be given to Lessee shall
be given to it at 9400 Southridge Park Court, Suite 200, Orlando, FL 32819, or
at such other place as Lessee may designate in writing. Any such notice to be
given to Lessor under this Lease shall be given to it at 2966 Commerce Park
Drive, Suite 450, Orlando, FL 32819 or at such other place as Lessor may
designate in writing. All notices shall be in writing and shall be sent by
certified mail, postage prepaid, or by telecopy facsimile transmission, or by
personal delivery, or by commercial courier. Notices shall be deemed to have
been given (i) in the case of mailing, (ii) in the case of telecopy
transmission, when received as evidenced by a written transmission report, or
(iii) in the case of hand delivery or delivery by commercial courier, when
delivered.

24. Subordination. This Lease is subject and subordinate to all mortgages which
may now or hereafter affect the Leased Premises or the Building of which it
forms a part, and to all renewals, modifications, consolidations, replacements
and extensions thereof. This clause shall be self-operative and no further
instrument of subordination shall be required. In confirmation of such
subordination, Lessee shall execute promptly any subordination certificate that
Lessor may subsequently request; Lessee shall agree to subordinate the lien of
this Lease to any future mortgage, and upon the request of Lessor execute,
acknowledge and deliver a subordination agreement in a reasonable form to give
effect to or notice of such subordination provided, however, that Lessee may
condition such subordination upon the execution and delivery by the applicable
mortgage holder of a so-called “non-disturbance” agreement in form reasonably
acceptable to Lessee. Lessor represents and warrants that there are currently no
mortgages, deeds of trust or other liens against the Leased Premises or
Building.

25. Fixtures and Alterations. Lessee shall not, without Lessor’s prior written
consent, attach any fixtures in or to the Leased Premises or change, alter or
make additions to the Leased Premises, nor attach or affix any article hereto,
nor permit any annoying sound device, overload any floor, or deface the Leased
Premises. Any attached fixtures or any alterations, additions or improvements
made to or attached by Lessee upon the Leased Premises shall, on the expiration
or termination of this Lease, if requested by Lessor, be promptly removed at
Lessee’s expense and the Leased Premises restored by Lessee at its expense to
its original condition, ordinary wear and tear excepted. Any such fixture,
alteration, addition and/or improvement not requested to be removed shall remain
in the Leased Premises and shall become and remain the property of Lessor. All
of Lessee’s fixtures, installations and personal property not removed from the
Leased Premises upon the expiration or termination, and not required by Lessor
to have been removed as provided in this paragraph, shall be conclusively
presumed to have been abandoned by Lessee and title thereto shall pass to Lessor
under this Lease as if by a bill of sale. Lessee has Lessor’s permission to
install a floor drain from the existing bathrooms to the cooler. All costs for
the installation of the floor drain will be at the Lessee’s expense. Lessee will
comply with all Governmental regulations in installing the floor drain.
Notwithstanding the foregoing: (i) Lessee shall not be obligated to remove said
floor drain and restore the Leased Premises in connection therewith upon the
expiration or termination of this Lease, (ii) Lessee shall have the right to
remove its personal property, equipment, machinery and trade fixtures, whether
or not they are attached to the Leased Premises, and (iii) Lessor agrees that if
Lessor has consented to any change, alteration, addition or improvement, then at
the time of such consent, Lessor shall also identify (in writing) the part(s),
if any, of the same that are to be removed upon the expiration or termination of
this Lease and the part(s), if any, of the same that are to remain the property
of Lessor on the expiration or termination of this Lease. Any failure by Lessor
to make such identification in writing at the time consent is granted shall
allow Lessee to determine whether or not to remove the change, alteration,
addition or improvement upon the expiration or termination of this Lease.

26. Redelivery of Leased Premises. Lessee shall, on the expiration of this
Lease, deliver up the Leased Premises in as good order and condition as it now
is or may be put by Lessor, reasonable use and ordinary wear and tear thereof
and damage by fire or other unavoidable casualty, condemnation or appropriation
excepted. Additionally, Lessee shall promptly surrender all keys to the Leased
Premises to Lessor.

27. Examination and Exhibiting of Leased Premises. Lessor or its duly authorized
agent shall have the right to enter the Leased Premises at all reasonable times
during normal business hours after not less than two (2) business days’ prior
written notice, except in the case of an emergency, to examine the condition of
the same and to make repairs to the Leased Premises or the Building. Within six
(6) months prior to the date of the expiration of the Lease, Lessor or its
authorized agent shall have the right to enter the Leased Premises at all
reasonable times for the purpose of exhibiting the same to prospective lessees
during normal business hours after not less than one (1) business day prior
written notice.



--------------------------------------------------------------------------------

28. Events of Default. Provided that such continues to exist on the date which
is three (3) days after Lessee’s receipt of written demand from Lessor (which
three-day notice and demand is in addition to the time periods set forth below,
but subject to the condition that written demand is not required to be given on
more than two occasions in any twelve (12) month period) any of the following
events or occurrences shall constitute a breach of this Lease by Lessee and
shall constitute an “Event of Default” hereunder:

(a) The failure of Lessee to pay any Total Rentals or other amounts due under
this Lease, on or before ten (10) days after the date when due.

(b) The failure of Lessee to observe or perform any other covenant, agreement,
condition or provision of this Lease for thirty (30) days after Lessee’s receipt
of written notice from Lessor, or for such longer period as is reasonably
necessary if Lessee has commenced cure within said thirty (30) days and
continues to diligently prosecute such cure thereafter.

(c) If Lessee becomes insolvent or admits in writing its inability to pay its
debts as they mature, or makes an assignment for the benefit of creditors, or
applies or consents to the appointment of a trustee or receiver for Lessee or
for a major part of its property.

(d) The appointment of a trustee or a receiver to take possession of all or
substantially all of Lessee’s property, or the attachment, execution or other
judicial seizure of all or substantially all of Lessee’s assets located at the
Leased Premises, unless such appointment, attachment, execution or seizure is
discharged within sixty (60) calendar days after the appointment, attachment,
execution or seizure.

(e) The institution of bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or any other proceedings for relief under any
bankruptcy or insolvency law or any other similar law for the relief of debtors,
by or against Lessee, and if instituted against Lessee, the same are not
dismissed within sixty (60) calendar days after the institution of such
proceedings.

29. Remedies. On the occurrence of any such Event of Default, Lessor shall, in
addition to any other rights or remedies available to Lessor under this Lease
and under the laws of the State of Florida, have the following rights and
remedies:

(a) Termination of Lease. Lessor may terminate this Lease and all rights of
Lessee hereunder by giving Lessee written notice that this Lease is terminated,
in which event the Term of this Lease shall terminate and all right, title and
interest of Lessee hereunder shall expire on the date stated in such notice.
Upon such termination, Lessor shall be entitled to recover from Lessee all the
fixed dollar amounts of Total Rental accrued and unpaid for the period up to and
including such date of termination, as well as all other additional sums payable
by Lessee or for which Lessee is liable or in respect of which Lessee has agreed
to indemnify Lessor under the provisions of this Lease. In addition, Lessor
shall be entitled to recover as damages for the loss of the bargain and not as a
penalty (i) the unamortized cost to Lessor, computed and determined in
accordance with generally accepted accounting principles, of the Lessee
improvements and alterations, if any, paid for and installed by Lessor pursuant
to this Lease, plus (ii) the aggregate sum which at the time of such termination
represents the excess, if any, of the present value of the aggregate Total
Rental at the same annual rate for the remainder of the Term as then in effect
pursuant to the applicable provisions of this Lease, over the then present value
of the then aggregate fair total rental value of the Leased Premises (based on
gross rent) for the balance of the Lease Term, such present worth to be computed
in each case on the basis of a five percent (5%) per annum discount from the
respective dates upon which such Total Rentals would have been payable hereunder
had this Lease not been terminated, plus (iii) any damages in addition thereto,
including reasonable attorneys’ fees and court costs, which Lessor shall have
sustained by reason of the breach of any of the covenants of this Lease other
than for the payment of Total Rental.

(b) Re-Entry Without Termination. Lessor may re-enter the Leased Premises
without terminating this Lease, and remove all persons and property from the
Leased Premises, and relet the Leased Premises or any part thereof for the
account of Lessee, for such time (which may be for a term extending beyond the
Lease Term) and upon such terms as Lessor in Lessor’s reasonable discretion
shall determine, and Lessor shall not be required to accept any lessee offered
by Lessee or to observe any instructions given by Lessee relative to such
reletting. In the event of any such reletting, Lessor may make repairs,
alterations and additions in or to the Leased Premises and redecorate the same
to the extent deemed necessary or desirable by Lessor and in connection
therewith change the locks to the Leased Premises, and Lessee shall upon demand
pay the cost thereof together with Lessor’s expenses of reletting. Lessor may
collect the Total Rentals from any such



--------------------------------------------------------------------------------

reletting and apply the same first to the payment of the expenses of re-entry,
redecoration, repairs and alterations and the expenses of reletting and second
to the payment of Total Rental herein provided to be paid by Lessee, and any
excess or residue shall operate only as an offsetting credit against the amount
of Total Rental as the same thereafter becomes due and payable hereunder. No
such re-entry or repossession, repairs, alterations and additions or reletting
shall be construed as an eviction or ouster of Lessee or as an election on
Lessor’s part to terminate this Lease unless a written notice of such intention
be given to Lessee, nor shall the same operate to release the Lessee in whole or
in part from any of the Lessee’s obligations hereunder, and Lessor may, at any
time and, from time to time, sue and recover judgment for any deficiencies from
time to time remaining after the application from time to time of the proceeds
of any such reletting.

(c) Acceleration. Subject to the requirement that some component of Total Rental
remains due and unpaid for sixty (60) days after coming due, Lessor may declare
the entire amount of Total Rental and any other sums or charges which would
become due and payable from Lessee to Lessor during the remainder of the Lease
Term to be due and payable immediately, in which event, Lessee agrees to pay the
sum at once, together with all Total Rental, including any other sum theretofore
due; provided, however, that such payment shall not constitute a penalty or
forfeiture or liquidated damages but shall merely constitute payment in advance
of the Total Rental for the remainder of the Lease Term.

(d) Other Enforcement. Lessor may enforce the provisions of this Lease and may
enforce and protect the rights of Lessor hereunder by a suit or suits in equity
or at law for specific performance of any covenant or agreement contained
herein, or for the enforcement of any other legal or equitable remedy, including
recovery of all monies due or to become due from Lessee under any of the
provisions of this Lease.

(e) Surrender. If Lessor exercises either of the remedies provided for in
subparagraphs (a) and (b) hereinabove, Lessee shall surrender possession and
vacate the Leased Premises immediately and deliver possession thereof to Lessor,
and Lessor may then or at any time thereafter re-enter and take complete and
peaceful possession of the Leased Premises

(f) Remedies Cumulative. The rights, privileges, elections and remedies of
Lessor and Lessee under this Lease shall be cumulative, and Lessor and Lessee
shall have the right to exercise such remedies at any time and from time to time
singularly or in combination. No termination of this Lease (whether upon an
Event of Default or otherwise) shall be deemed to limit or negate Lessor’s or
Lessee’s rights hereunder to indemnification from the other party (or the other
party’s insurance carriers) for any claim or liability asserted against or
imposed upon Lessor or Lessee, as applicable, whether before or after the
termination of this Lease, which is directly or indirectly based upon death,
personal injury, property damage or other matters occurring prior to the
termination hereof.

Attorneys’ Fees and Collection Charges. In the event of any legal action or
proceeding is brought by either party to enforce this Lease, the non-prevailing
party shall pay all reasonable expenses of the prevailing party incurred in
connection with such action or proceeding, including court costs and reasonable
attorneys’ fees at or before the trial level and in any appellate or bankruptcy
proceeding.

Lessor Default. If Lessor is in default or breach of this Lease, Lessor shall
cure any such default within thirty (30) days after written notice of the same
from Lessee, or such longer period as is reasonably necessary to cure the
default, provided that the cure is commenced within said thirty (30) day period
and provided that Lessor continues to diligently prosecute such cure. In any
event, however, if said default or breach is not cured within sixty (60) days
after notice thereof, then Lessee shall have the right (in addition to any and
all other available rights and remedies) to cure the default or breach and shall
have the right to recover the costs thereby incurred from Lessor or to offset
such amounts from the rent payment(s) next coming due under this Lease. If
Lessor is in breach or default of this Lease, Lessor shall be obligated to
reimburse Lessee for legal fees and costs incurred in the enforcement hereof.

Any other provision in this Lease to the contrary notwithstanding, Lessee shall
remain entitled to any and all rights and remedies that may be available to it
pursuant to Florida unlawful detainer, eviction, ejectment and similar laws and
Lessor shall be obligated to use reasonable efforts to relet the Leased Premises
and to mitigate damages.

30. Liens. Lessee agrees that Lessee will pay all liens of contractors,
subcontractors, mechanics, laborers, material men, and other liens of like
character, and will indemnify Lessor against all legal costs and charges, bond
premiums for release of liens, including reasonable attorney’s fees reasonably
incurred (whether litigation is necessary or not) in discharging the Leased
Premises or any part thereof from any liens, judgments, or encumbrance caused or
suffered by Lessee. It is understood and agreed between the parties hereto that
the cost and charges above referred to shall be considered as additional rent.
The foregoing shall not be deemed to authorize any repairs, alterations,
additions or improvements by Lessee.



--------------------------------------------------------------------------------

The Lessee herein shall not have any authority to create any liens for labor or
material on the Lessor’s interest in the Center, and all persons contracting
with the Lessee for the erection, installation, alteration, or repair of
improvements on or to the Center (including the Leased Premises), and all
material men, contractors, mechanics and laborers are hereby charged with notice
that they must look to the Lessee and to the Lessee’s interest only to secure
the payment of any bill for work done or material furnished during the Lease
Term. Lessee agrees to join Lessor in executing and publicly recording a
memorandum or short form of this Lease for the purpose of providing notice of
the existence of this paragraph.

31. Estoppel Certificate. Lessee and Lessor, upon request, one from the other,
shall give or exchange with, one with the other, estoppel certificates which
shall confirm to others that this Lease is in full force and effect, that
neither party is in default (if factual) and/or such other information regarding
this Lease as may be reasonably appropriate and factual.

32. Hazardous Material. Throughout the term of this Lease, Lessee shall prevent
the presence, use, generation, release, discharge, storage, disposal, or
transportation of any Hazardous Materials (as hereinafter defined) on, under,
in, above, to, or from the Leased Premises by Lessee or lessee’s vendors,
contractors, agents employees and invitees other than in strict compliance with
all applicable federal, state, and local laws, rules, regulations, and orders.
For purposes of this provision, the term “Hazardous Materials” shall mean and
refer to any wastes, materials, or other substances of any kind or character
that are or become regulated as hazardous or toxic waste or substances, or which
require special handling or treatment, under any applicable local, state, or
federal law, rule, regulation, or order. Lessee shall indemnify, defend, and
hold harmless from and against (a) any loss, cost, expense, claim, or liability
arising out of any investigation, monitoring, clean-up, containment, removal,
storage, or restoration work arising solely as a result of Lessee’s actions, or
the actions of lessee’s vendors, contractors, agents, employees and invites onto
the Leased premises (herein referred to as “Remedial Work”) required by, or
incurred by Lessor or any other person or party due to such Remedial Work being
required by any applicable federal, state or local law, rule, regulation or
order, or by any governmental agency, authority, or political subdivision having
jurisdiction over the Leased Premises, and (b) any claims of third parties for
loss, injury, expense, or damage arising out of the presence, release, or
discharge of any Hazardous Materials on, under, in, above, to, or from the
Leased Premises caused solely as a result of Lessee’s actions, or the actions of
lessee’s vendors, contractors, agents, employees and invites onto the Leased
premises. In the event any Remedial Work is so required under any applicable
federal, state, or local law, rule, regulation or order, Lessee shall promptly
perform or cause to be performed such Remedial Work in compliance with such law,
rule, regulation, or order. In the event Lessee shall fail to commence the
Remedial Work in a timely fashion, or shall fail to prosecute diligently the
Remedial Work to completion, such failure shall constitute an event of default
on the part of Lessee under the terms of this Lease, and Lessor, in addition to
any other rights or remedies afforded it hereunder, may, but shall not be
obligated to, cause the Remedial Work to be performed, and Lessee shall promptly
reimburse Lessor for the cost and expense thereof upon demand.

33. Miscellaneous.

(a) All approvals required of and between Lessor and Lessee under the provisions
of this Agreement shall not be unreasonably withheld or delayed.

(b) It is understood and agreed that in the event any provision of this Lease
shall be adjudged, decreed, held or ruled to be invalid, such portion shall be
deemed severable, and it shall not invalidate or impair the agreement as a whole
or any other provision of the agreement.

(c) This Lease and all provisions, covenants and conditions thereof shall be
binding upon and inure to the benefit of the heirs, legal representatives, and
successors, and assigns of the parties hereto, except that no person, firm,
corporation nor court officer holding under or through Lessee in violation of
any of the terms, provisions or conditions of this Lease, shall have any right,
interest or equity in or to this Lease, the terms of this Lease or the Leased
Premises.

(d) Lessor shall have the right, at any time without liability to Lessee to
make, at Lessor’s own expense, repairs, alterations, additions and improvements,
structural or otherwise, in or to the Leased Premises, the Building or any part
thereof, and to perform any acts related to the safety, protection and
preservation thereof, and during such operations to take into and through the
Leased Premises or any part of the Building all material and equipment required
and to close or temporarily suspend operation of entrances, doors, corridors or
other facilities, provided that Lessor shall cause as little inconvenience or
annoyance to Lessee as is reasonably necessary in the circumstances, and shall
not do any act which permanently reduces the size of the Leased Premises. Lessor
may do any such work during ordinary business hours and Lessee shall pay Lessor
for overtime and other expenses incurred if such work is done during other hours
at Lessee’s request.



--------------------------------------------------------------------------------

(e) Radon is a naturally occurring radioactive gas that, when it has accumulated
in a building in sufficient quantities may present health risks to persons who
are exposed to it over time. Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit. Pursuant to Section 404.056(8), Florida Statutes.

(f) This Lease and the addenda attached hereto constitute the entire agreement
between the parties and supersedes all prior agreements. No waiver,
modifications, additions or addenda to this Lease shall be valid unless in
writing and signed by both the Lessor and the Lessee.

(g) This Lease shall be governed by and construed in accordance with the laws of
the State of Florida.

(h) Time is of the essence of each and every provision of this Lease.

(i) Lessor and Lessee hereby represent and warrant to each other that neither
Lessor nor Lessee nor any of their representatives, employees or agents have
dealt with or consulted any real estate broker in connection with this Lease,
other than Mr. Vince Wolle, Results Real Estate Partners, LLC, representing
Lessee, and EastGroup Property Services of Florida, LLC, representing Lessor
(the “Brokers”); any and all commissions due Brokers shall be paid by Lessor.
Without limiting the effect of the foregoing, Lessee hereby agrees to indemnify,
defend and hold Lessor harmless from and against any claim or demand made by any
of Lessee’s representatives, employees or agents contrary to the foregoing
representation and warranty. Without limiting the effect of the foregoing,
Lessor hereby agrees to and shall indemnify, defend and hold Lessee harmless
from and against any claim or demand made by any of Lessor’s representatives,
employees, or agent contrary to the foregoing representation and warranty.

(j) Lessee shall have the option to renew this Lease on the same terms and
conditions of this Lease by notifying Lessor at least one hundred and eighty
(180) days prior to expiration of the Lease term that Lessee desires to renew
this Lease for either 36 or 60 months at Lessee’s option. In such event, Lessor
and Lessee shall execute a new Lease or an amendment to this Lease extending the
term by either 36 or 60 months, as elected by Lessee.

(k) Lessor acknowledges that Lessee has not been provided with a copy of the
covenants of the Owners Association referenced in Paragraph 6 (a) above. Lessor
represents and warrants that nothing contained in covenants and restrictions of
the Owners Association will prevent Lessee from using the Leased Premises as
contemplated under this Lease.

34. Addenda/Exhibits. The additional Addenda and Exhibits (if any) listed below
are hereby incorporated by reference and made a part of this Lease:

Exhibit “A” – Site Plan

Exhibit “B” – Space Plan

Exhibit “C” – Standard Interior Tenant Finish Specifications

Exhibit “D” – Leasehold Improvements Construction

Exhibit “E” – Rules & Regulations

Exhibit “F” - Operating Expense Exclusions



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have hereunto executed this Lease as of
the day and year first above written.

 

Signed, sealed and delivered

in the presence of:

   

LESSOR:

EastGroup Properties, LP

/s/ Luci Smith

    By:  

/s/ John Coleman

Print Name: Luci Smith     Name:   John Coleman

/s/ Michael Borling

    Title:   Senior Vice President Print Name: Michael Borling           LESSEE
    Super Vision International, Inc.

/s/ Roy Archer

    By:  

/s/ Michael A. Bauer

Print Name: Roy Archer     Name:   Michael A. Bauer

/s/ Deidre Fraser

    Title:   President and Chief Executive Officer       Print Name: Deidre
Fraser      



--------------------------------------------------------------------------------

EXHIBIT “A”

SITE PLAN

LOGO [g43424img1.jpg]



--------------------------------------------------------------------------------

EXHIBIT “B”

SPACE PLAN

Final Construction Plans to be inserted in Lease File upon final approval by
Lessee and Lessor.

LOGO [g43424img2.jpg]



--------------------------------------------------------------------------------

EXHIBIT “C”

EASTGROUP PROPERTIES

OFFICE/WAREHOUSE

STANDARD INTERIOR TENANT FINISH SPECIFICATION

Final Specifications to be inserted in Lease File upon final approval by Lessee
and Lessor.

Office Area:

Concrete: Plumbing trenches will be poured back using 4000 PSI concrete. Finish
will match surrounding surface.

Misc. Steel: Protective Bollards will be furnished at all locations required by
code.

Millwork: Provided is four (4) lineal feet of building standard plastic laminate
base cabinets with single bowl stainless steel sink (approximate 15” x 17”).
Inclusion of uppers to be at Tenants additional cost. Hot water provided at
sink.

A small white plastic laminate cabinet 24”w x 24”h x 8”d with adjustable
melamine shelf for supply storage, mounted over water closet at 44” a.f.f will
be installed in each handicapped restroom.

Roofing: All roof penetrations will we completed by the roofing company who
installed the roof and who holds the warranty.

Doors and Frames: Birch (finished clear) commercial solid core wood doors with
hollow metal frames (fire rated where applicable). Light commercial grade
hardware in brushed stainless steel finish throughout. Included are a maximum,
two (2) keyed locksets for Executive office and privacy locks on individual
restrooms only. Standard passage hardware will be installed on all other rooms.

Paint: Office area partitions to be finished with two (2) coats flat latex wall
paint excluding warehouse side of office separation partition.

Floor Covering: Direct glue-down commercial grade loop pile carpet (26 oz.);
vinyl composition tile (VCT) at work rooms, rest rooms, break rooms, file rooms,
and storage rooms (exclusive of warehouse storage areas).

Wall Base: 4” vinyl cove base through office area at carpet and/or VCT flooring.
No base is installed at warehouse side of Drywall walls.

Floor Sealer: A concrete sealer has been installed on the floor during the
construction of the shell. Additional floor sealer will be furnished at the
tenant expense.

Partitions and Wall Finishes: Interior wall partitions to be 3-5/8” metal studs
at 24” on center with 5/8” gypsum board each side extending from concrete floor
slab to 10’0” a.f.f. Separation walls (between tenant lease space to be
appropriate fire rated assemblies as may be required, extending from concrete
floor slab to underside of roof/floor assembly above. Partitions separating
warehouse from office area to be at 10’0”, provided with fiberglass thermal batt
insulation.

Ceilings: 2’ x 2’ suspended acoustical tile ceiling system throughout office
area at 8’11” a.f.f. Manufacturer standard white lay-in, square edge,
omni-fissured, fiberboard tiles with NRC of .55-.65 and STC of 35-39;
manufacturer standard white grid, wall angles and accessories; R-19 (6”) thermal
batt insulation above finish ceiling. Ceiling assembly’s area laid into each
room individually in lieu of a contiguous grid.

Toilet Accessories: Restrooms provided with laminated plastic toilet stalls (if
required for multi-water closet facility), grab bars, mirror, floor mounted
tank-type water closet, toilet tissue dispenser, paper towel dispenser and soap
dispenser.

Window Covering: Exterior window treatment covering by Tenant.

Plumbing: Accessible ADA restrooms to be provided for each tenant lease space,
size and number of fixtures per Standard Plumbing Code. Break room will have a
single bowl stainless steel sink. All sinks and lavatories will be furnished
with hot and cold water. A water fountain and / or mop sink will be installed
where required by code.



--------------------------------------------------------------------------------

Electrical and Telephone Outlets: Standard 110 volt duplex electrical outlets
provided two per enclosed office or work area; two (2) at break rooms and one
(1) ground fault outlet at each restroom. Telephone outlet wall box and EMT
stub-up above finished ceiling provided at one (1) per enclosed office or work
area. Specialty outlets, i.e. higher voltage or amperage, dedicated outlets
isolated grounds, etc., may be provided at Tenant optional extra. Tenant to be
responsible for all telephone/data cable installation, termination devices,
equipment, and permitting.

Lighting: Light fixture to be standard 2’ x 4’ lay-in fluorescent fixtures with
standard acrylic prismatic lens. Office area to attain approximately fifty
foot-candles (50 fc) at desk surface, approximately one (1) four (4) bulb
fixture per one hundred (100) square feet for 8’11” high ceilings. Minimum of
two (2) fixtures per office.

Heating, Ventilation and Air Conditioning (HVAC): HVAC system to be provided for
full office environment. Return air and supply ducts (fiberglass or equal),
grilles and diffusers per installing contractor recommendation for maximum
convenience, and comfort balanced Thermostatic control for individual Tenant
lease space. Gang restrooms to be provided with exhaust fans (2cfm per square
foot of restroom floor area). Provide exhaust fan in each restroom, switched
separately from light switch and ducted separately up to roof deck and then
connected into one duct through deck to exterior. Special exhaust or HVAC
requirements to be at Tenant optional extra.

Warehouse Area:

Doors and Frames: Exterior main doors provided for exiting, communication, etc.,
to be metal clad steel doors with hollow metal frames. Number of doors to be as
required for Standard code compliance. Other dock equipment such as swing out
dock lights, pit levelers, edge of dock levelers, ramps, shelters or seals may
be provided as Tenant optional extra.

Floor Covering: Floor sealer will be furnished as Tenant optional extra on all
exposed concrete surfaces.

Wall Base: None

Partitions and Wall Finishes: Warehouse areas to have exposed unpainted concrete
tilt-wall surfaces on inside surfaces and two (2) coat painted partition
separating office area and warehouse. Paint finish on office side only. Exposed
concrete and gypsum board wall surfaces may be painted at Tenant optional extra.
Demising walls will be left unpainted.

Ceilings: None. Warehouse areas to maintain exposed, unpainted steel roof
structure and metal roof deck.

Heating, Ventilation and Air Conditioning (HVAC): Warehouse areas are provided
with ventilation attained through roof or wall mounted exhaust fans as per
ASHRAE Standard (.05 cfm/square foot) if required by local building code.
Special environmental conditioning, i.e. cooling, heating or humidity control
may be provided as Tenant optional extra.

Electrical and Telephone Outlets Telephone outlets and specialty or additional
electrical outlets may be provided as Tenant optional extra.

Lighting: Building standard fixtures are 400-watt high bay metal halides.
Standard warehouse lighting to be provided to attain ten foot-candles (10fc) at
floor level with lights spaced for open storage at approximately forty feet
(40’) on center. Re-spacing of lights may be required due to Tenant
shelving/racking arrangement with additional fixtures provided at needed as
Tenant optional extra. Provide 3-way switch for one bank of 40’ x 40’ lights
along path of travel from office to rear of door of warehouse.



--------------------------------------------------------------------------------

EXHIBIT “D”

Lessor hereby agrees to complete construction of the Leasehold Improvements to
the Leased Premises as described and illustrated by the “Plan Exhibit” attached
hereto. Lessor shall make its best efforts to complete construction of the
Leased Premises by April 1, 2007 but if the construction is not substantially
completed and the Leased Premises are not available for occupancy by said date,
Lessee shall have no claim against Lessor due to such delay, excepting that the
term of this lease and payment of rent and any other sums due hereunder shall
not commence until the Leased Premises are Substantially Complete as defined
below. The Leased Premises shall be deemed to be “Substantially Complete”
(notwithstanding the necessity of minor repairs and adjustments reasonably
acceptable to Lessee are still to be made by the Lessor) when all permits have
been obtained and a certificate of occupancy for the Leased Premises (with
Tenant Improvements) and the Building has been issued, notwithstanding that
Lessee has not completed installations of its fixtures and/or equipment).
Subject to safety and construction scheduling considerations exercised by Lessor
at its sole discretion, Lessor agrees to grant Lessee and its agents, employees,
constructors, and suppliers permission to enter into the Leased Premises prior
to the Commencement Date to make its installations, but such possession shall be
deemed to be upon all the terms, covenants, conditions and provisions of the
Lease, except for payment of the rent.

In the event Lessor is unable to deliver Substantial Completion such that the
Commencement Date does not occur on or before May 1, 2007, unless delay is
caused solely by Lessee ( “Lessee Delay”) or Force Majeure (meaning acts of God,
war terrorism, natural disasters) or delays caused by the Orange County Building
Department or Orange County Utilities, Lessee shall be credited with one (1) day
of free Base Rent for each day of delayed possession. Said credit shall be
without requirement of notice (that is, such credit shall automatically accrue
and Lessee shall not be required to provide notice to or request such credit
from Lessor) and shall not otherwise modify or alter the Term hereof. In the
event Lessor is unable to deliver Substantial Completion such that the
Commencement Date does not occur on or before (i) June 1, 2007, unless due to
Lessee Delay/Force Majeure or delays caused by the Orange County Building
Department or Orange County Utilities, or (ii) July 31, 2007, unless due to
Lessee Delay, then the Lessee shall have the right, at its option, to cancel and
terminate this Lease, whereupon the Lessor shall return to the Lessee the full
amount of any rent and any other amounts paid (including, but not limited to,
payments for Leasehold Improvements) paid, and thereafter neither of the parties
shall have any obligation to the other hereunder.

Notwithstanding the estimated Commencement Date set forth in the Lease, Lessee’s
obligation for the payment of rent under the Lease shall not commence until the
Premises are Ready for Occupancy and a certificate of occupancy as referenced
above has been issued; however, (i) if Substantial Completion of the Tenant
Improvements is delayed solely because of Lessee Delay, (ii) there are no other
events or circumstances causing or contributing to delays, and (iii) Lessor
timely provided the Lessee Delay notice referred to above, then Lessee’s
obligation to pay rent under the Lease, and the Lease Term, shall commence on
April 1, 2007.

Based on the rental rate shown above, the Lessor will provide a Tenant Finish
Allowance of $8.00 per square foot, totaling $269,160.00 (based on a 33,645 s.f.
leased premises). This Tenant Finish Allowance is to be used for all costs
associated with the Leasehold Improvements, including, but not limited to, cost
of architectural plans, permits, electrical service, sewer and water impact
fees, transportation and law enforcement impact fees (see note below), warehouse
lighting, office build-out, HVAC system, 75% of tenant separation wall,
plumbing, ramps and other necessary items. The total estimated turnkey cost of
construction based on the Space Plan and the Lessee’s construction
specifications as understood by the Lessor are $353,866.00.

The estimated turnkey cost is $84,708.00 over the Lessor’s Allowance. This
amount will be paid by the Lessee one half ( 1/2) upon commencement of
construction and one half ( 1/2) within thirty (30) days of occupancy..

*** The Lessor has paid sewer and water tap fees for the shell building. The
Lessee will be responsible for additional sewer and water Impact Fees that will
be due and are based on the number of fixture units, i.e. toilets, sinks, water
fountains, floor drains, etc., installed as part of the interior construction.
This cost will be part of the Lessor’s estimated turnkey costs and based on the
current plan are estimated to be $8,045. This cost is included in the total
estimated turnkey cost.

*** Lessor has paid Transportation and Law Enforcement Impact Fees based on a
warehouse use with a 15% office finish. Should the office finish exceed 15% of
the total space, the County will assess additional Impact Fees. The Lessee will
be responsible for these additional fees, if any. Lessee’s office finish based
on the current space plan is 7,405 square feet. This is 22% or 3,469 square feet
over the 15% office finish. Additional Impact Fees will be assessed and are
estimated to be $15,050. This cost is included in the total estimated turnkey
cost.



--------------------------------------------------------------------------------

EXHIBIT “E”

RULES & REGULATIONS

 

•   Tenant shall faithfully observe and comply with the rules and regulations of
the building as may be included in this Lease and modified or added to from time
to time by the Landlord. Landlord shall not be responsible to Tenant for the
nonperformance of any of said Rules and Regulations by any other Tenant or
occupant of the building.

 

•   No Tenant shall install any radio or television antenna, loudspeaker, or
other device on the roof, exterior walls of the Building, or on the property or
perimeter of property. No TV, radio or recorder shall be played in such a manner
as to cause a nuisance to any other Tenant.

 

•   The sidewalks, entry passages, corridors, and stairways shall not be
obstructed by Tenant or used by it for other than those of ingress and egress.

 

•   Canvassing, soliciting, distribution of handbills or any other written
material and peddling in the Building or on the site are prohibited, and each
Tenant shall cooperate to prevent the same.

 

•   No cargo or delivery vans, trucks or other similar vehicles shall be
permitted to park in front of the Service Center building other than temporary
delivery. These approved vehicles should park directly behind the rear of Tenant
rental space, or in designated truck court/dock area. Materials stored or placed
by Tenant visible from outside the building will not be permitted.

 

•   Each Tenant shall store all its trash and garbage within its Premises. No
material shall be placed in the trash boxes or receptacles if such material is
of such nature that it may not be disposed of in the ordinary and customary
manner of removing and disposing of trash and garbage in the Orange County
without being in violation of any law or ordinance governing such disposal.

 

•   The auto parking lot shall be used in common with other Tenants of the
Service Center, their employees, guests and invitees, and in common with the
Lessor and its employees, guests and invitees. All parking is free and
unassigned. Tenants, their employees and guests, shall use those parking areas
closest to their leased premises to the extent possible. The exterior truck
loading and trailer parking areas immediate to the Leased Premises are reserved
for the exclusive use of each Tenant. Tenants shall not use, block or otherwise
interfere with the loading areas of other occupants in the Service Center.

 

•   The Tenant may not store or place rubbish, pallets or other by-products of
shopping or manufacturing outside their Leased Premises. All such items must be
hauled away without delay and at the sole cost and expense of the Tenant.
Violations of the Rules and Regulations for Trash disposal are fineable
occurrences, at the cost of rectifying such violation plus a 20% administrative
fee. Such fines are considered “Additional Rent” as defined in the Lease
Agreement and non-payment of fines shall constitute a default under the Lease
Agreement.

 

•   No Tenant shall use or keep in the Premises or the Building, any kerosene,
gasoline, or inflammable or combustible fluid or material other than limited
quantities thereof reasonable necessary for the operation or maintenance of
office equipment. No Tenant shall use or keep or permit to be used or kept any
foul or noxious gas or substance in the Premises, or permit or suffer the
Premises to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Building by reason of noise, odors or
vibrations, or interfere in any way with other tenants or those having business
in the Building, nor shall any animals or birds be brought or kept in the
Premises or the Building.

 

•   These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the agreements, covenants,
conditions and provisions of any Lease of the Premises in the Building. The
terms, covenants and conditions set forth in the Lease shall govern in the event
of any inconsistency or ambiguity between the Rules and Regulations and the
Lease.

 

•   Each Tenant shall ensure that the doors of its Premises are closed and
locked and that all water faucets and water apparatus are shut off before Tenant
or Tenant’s employees leave the Premises so as to prevent waste or damage. For
any default or carelessness in this regard Tenant shall make good all damages
sustained by other tenants or occupants of the Building or Landlord.

Landlord reserves the right to make such other rules and regulations as in its
judgment may from time to time be needed for the safety, care and cleanliness of
the Building and for the preservation of good order therein. Notice of any such
amendment or modification will be provided Tenant, and Tenant will comply with
them provided they are reasonable.



--------------------------------------------------------------------------------

EXHIBIT “F”

OPERATING EXPENSE EXCLUSIONS

Operating Expenses shall not include costs of any of the following:

 

  1. leasing commissions and costs of marketing;

 

  2. the cost of any alterations, additions, changes or decorations that are
made in order to prepare space (including the Leased Premises) for tenant
occupancy, whether new or continued;

 

  3. payments of principal and interest on any mortgages, deeds of trust or
other encumbrances upon the Building;

 

  4. structural or roof maintenance, repairs or replacements;

 

  5. the cost of any item or expense, which, in accordance with generally
accepted accounting principles is, or should be, capitalized on the books of
Lessor, or any depreciation or amortization thereof except as expressly and
specifically permitted herein;

 

  6. the cost of any items for which Lessor is directly reimbursed by insurance
proceeds, condemnation awards, a tenant of the Building or the like;

 

  7. wages, salaries or other compensation paid to executive employees of Lessor
or the Building manager ranking above the highest-ranking, on-site employee;

 

  8. costs associated with the operation of the business of the entity which
constitutes Lessor, which costs are not directly related to maintaining or
operating the Building (by way of example, the formation of the entity, internal
accounting and legal matters, including but not limited to preparation of tax
returns and financial statements and gathering of data therefor, costs of
defending any lawsuits unrelated to maintaining or operating the Building, costs
of selling, syndicating, financing, mortgaging or hypothecating any of Lessor’s
interest in the Building, and costs of any disputes between Lessor and its
employees);

 

  9. any expense representing an amount paid for products or services to a
person or entity relating to or affiliated with Lessor which is in excess of the
fair market value of such services and products;

 

  10. fees incurred in disputes with tenants;

 

  11. costs of remediation of Hazardous Materials which are (i) in or on the
Building as of the date of this Lease, or (ii) which are subsequently brought
into the Building, with the exception of Hazardous Materials released by Lessee;

 

  12. any management fee in excess of the lesser of (i) four percent (4%) of
Base Rent or (ii) management fees generally available or negotiable in the
Orlando, Florida metropolitan area for properties comparable to the Building;

 

  13. franchise, transfer, inheritance or capital stock taxes or taxes imposed
upon or measured by the income or profits of Lessor;

 

  14. any accrued and unfunded pension or other benefits for any personnel;

 

  15. any rent, additional rent, imposition or other charge payable under any
lease (including any ground or “sandwich” lease) or sublease to or assumed by
Lessor;

 

  16. the cost incurred by Lessor in performing work or furnishing any service
to or for a tenant of space in the Building (including Lessee) at such tenant’s
cost and expense, regardless of the amount billed or received by Lessor for
performing such work or furnishing such services;



--------------------------------------------------------------------------------

  17. advertising, marketing or promotional expenditures;

 

  18. the cost of the acquisition or leasing of any artwork;

 

  19. accounting fees, other than those incurred in connection with the
operation of the Building and the preparation of statements required pursuant to
the provisions of this Lease and similar provisions of other leases of space in
the Building;

 

  20. costs and expenses (including court costs, attorneys’ fees and
disbursements) related to or arising under or in connection with disputes with
tenants, any lessor under a lease or any holder of a mortgage or disputes which
result in punitive damages being assessed against Lessor, or disputes relating
to claims of personal injury or Building damage;

 

  21. the cost of any work or services performed or other expenses incurred in
connection with installing, operating and maintaining any specialty service or
facility other than a traditional public or common area of the Building;

 

  22. any cost or expense incurred in connection with correcting latent defects
or inadequacies in the Building;

 

  23. costs incurred to correct any breach or misrepresentation by Lessor
expressly made herein;

 

  24. payments for rented equipment, the cost of which would constitute a
capital expenditure if the equipment were purchased;

 

  25. late fees, penalties, interest charges or similar costs incurred by
Lessor;

 

  26. unrecovered expenses resulting directly from the negligence or willful
misconduct of Lessor, its agents, servants or employees;

 

  27. the cost of (including increased operating costs related to) any additions
to the Building after the original construction;

 

  28. costs incurred due to violation by Lessor or any tenant of the Building of
the terms of any lease or any laws, rules, regulations or ordinances applicable
to the Building;

 

  29. costs of complying with Americans with Disabilities Act;

any other cost not reasonably and customarily included in office-warehouse
building operating expenses that are passed through as additional rent to
office-warehouse space tenants.